         Case 2:20-cv-00380-MJH Document 36 Filed 08/31/20 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 GARY L. REINERT, SR                                )
                                                    )
                                                    )   2:20-cv-00380
                Appellant,                          )
                                                    )   Bankruptcy Appeal
        vs.                                         )
                                                    )
ANDREW R. VARA, PAMELA J. WILSON,                   )
                                                    )
CPA THOMAS GOLDEN. GEOFFREY F.
FREIDEBERG, GARY L. REINERT, JR.,
FREDERICK S. MCMILLEN, DONALD
WILLIAMS, MICHAEL SHULER

                Appellees,

                                   MEMORANDUM ORDER

       Upon receipt of Appellant’s filing at ECF No. 35, the Court will treat the same as a

Motion for Reconsideration of its August 27, 2020 Opinion and Order affirming the February 25,

2020 judgment of the bankruptcy court (ECF Nos. 33 and 34). After review of the said motion,

the same will be denied.

       A motion for reconsideration under Rule 59(e) must rely on one of three grounds: (1) an

intervening change in the law; (2) the availability of new evidence; or (3) the need to correct

clear error of law or prevent manifest injustice. Wingate Inns Int'l, Inc.v. Hightech Inn.com, LLC,

429 F. App'x 152, 154 (3d Cir.2011) (citing N. River Ins. Co. v. CIGNA Reinsurance Co., 52

F.3d 1194, 1218 (3d Cir.1995)). A motion for reconsideration is not properly grounded in a

request for a district court to rethink a decision it has already rightly or wrongly made. Williams

v. Pittsburgh, 32 F.Supp.2d 236, 238 (W.D.Pa.1998). Litigants are cautioned to “evaluate

whether what may seem to be a clear error of law is in fact simply a point of disagreement

between the Court and the litigant.” Waye v. First Citizen's Nat'l Bank, 846 F.Supp. 310, 314 n. 3

(M.D.Pa.1994) (internal quotation omitted).
         Case 2:20-cv-00380-MJH Document 36 Filed 08/31/20 Page 2 of 3




       After careful review of the filings by Mr. Reinert, the Court finds that he has not

identified any grounds that would warrant reconsideration of this Court’s Opinion and Order.

This Court fully analyzed and addressed Mr. Reinert’s legal challenges, including those raised in

his Motion for Reconsideration, in its August 27, 2020 Opinion an Order. Accordingly, Mr.

Reinert’s Motion for Reconsideration is denied.

       For the reasons stated in this Court’s August 27, 2020 Opinion and Order, the judgment

of the bankruptcy court is affirmed, and this Memorandum Order shall constitute a final order

and judgment pursuant to Federal Rule of Civil Procedure 58. Furthermore, the Clerk shall

transmit this Order and this Court’s Opinion and Order of August 27, 2020 to the bankruptcy

court pursuant to Fed. R. Bank. P. 8024.

                                             BY THE COURT:


Dated: August 31, 2020                       ______________________________
                                             Marilyn J. Horan
                                             United States District Court




CC (via mail):

GARY L. REINERT, SR.
815 Charles Street
Apt 20
Carnegie, PA 15106

PAMELA J. WILSON
810 Vermont Avenue
Pittsburgh, PA 15234


THOMAS GOLDEN
3740 Mount Royal Blvd.
Allison Park, PA 15101


                                                  2
        Case 2:20-cv-00380-MJH Document 36 Filed 08/31/20 Page 3 of 3




GEOFFREY F. FEIDEBERG
1821 Willow Oak Drive
Wexford, PA 15090

MICHAEL SHULER
834 Post Road
Allison Park, PA 15101

DONALD WILLIAMS
1264 Stanford Court
Coraopolis, PA 15108

FREDERICK S. MCMILLEN
4900 Cherry Street
Allison Park, PA 15106

GARY L. REINERT, JR.
109 Rana Lane
Gibsonia, PA 15044




                                      3
